DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Status of the Application
Preliminary amendment of 12/11/2021 is acknowledged and entered. Claims 1-84 have been cancelled. New claims 85-116 have been added. Claims 85-116 have been examined in this application. This communication is the first action on the merits.
                                           Claim Objections
	Claims 85-99 are objected because of the following. Claim 85 appears to recite two methods in one claim (e.g. “…the method comprising”; “the payment process comprising”), which is confusing. Appropriate corrections are required to avoid confusion.
Claim Interpretation – 35 USC 112 6th Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Claim 90. Claim limitation “cryptographic means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “cryptographic means” coupled with functional language “for creating the digital signature” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: A vending machine processor. ¶¶ [0071]; [0088]; [0114].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 93, 95 and 99-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Claim 93 recites the limitation “the name”.  There is insufficient antecedent basis for this limitation in the claim.
	
	Claim 95 is not in accordance with MPEP 608.01(M), which states: “Each claim begins with a capital letter and ends with a period.” Claim 95 is missing a period “.” at the end of the claims, thereby rendering the scope of the claims unclear.

	Claim 99. The term "substantially" in the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is not clear how “substantially” the payment bus would have to function to infringe the claimed invention.
	Claims 100 - 104 are directed to an apparatus, and recite limitations, which appear to require that an actions or steps must be performed to meet the requirements of the claim, however these claims are not directed to a process. (e.g. “A system for …, an electronic payment method comprising”; “the customer initiates…”; etc.) A single claim that claims both an apparatus and the method steps of using the apparatus is indefinite. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). These claims do not properly apprise the public as to what would constitute infringement (i.e., creation of the claimed system or the act of using it) and accordingly are rejected as vague and indefinite under § 112, second paragraph. Dependent claims 50-54 inherit the deficiencies of base claim 1 and, as such, are rejected for the same reasons.

Allowable Subject Matter
Claims 85 -104 would be allowable if rewritten to overcome issues raised by the Examiner. Applicant cordially invited to contact the Examiner to resolve all indicated issues.







                                                 Prior Art
The prior art search has been conducted. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Barragán Treviño et al. (US 9240007 B2) – discloses purchasing goods or services from a vending machine via a mobile phone, utilizing a distributed mobile application, a vending server, vending machine unique identifier, and user’s unique identifier, wherein providing vending services is enabled by the vending server upon receiving authorization of a payment request

	Yamato et al. (US 20210134103 A1) – discloses authorizing a payment request for a vending machine received from a mobile device, wherein the request includes the vending machine ID of the vending machine and the user identity.

 	Barker (US 2008/0077649 A1) – discloses a method for authorization a vending machine transaction, utilizing a payment request received from a mobile device, the request including an identity of the vending machine and identity of a user.

	Patel et al. (US 8856045 B1) – discloses a mobile-device-to-machine payment cashless transaction for a vending machine, utilizing sending by a mobile device a payment request including unique vending machine identification number, and sending by a remote payment server an authorization response message back to the vending machine via a persistent network connection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/16/2022